Per curiam.
This is an appeal from the trial court’s grant of a preliminary injunction in a dispute among attorneys over client files. The trial court ordered Anderson, the plaintiff, to return all files in his possession of any disputed clients to the defendants, members of his former firm; ordered the defendants to make those files available to Anderson; ordered all parties to place all monies received in any of the disputed cases into a joint escrow account; and ordered all parties to inform the clients, should any inquire, that the question of who represents them is under consideration by the court. We construe this order not to interfere with any of the disputed clients’ individual rights regarding their representation and files. Accordingly, because Anderson has shown no manifest abuse of discretion regarding the preliminary injunction, and none is apparent, the trial court’s order is affirmed. Mark Smith Constr. Co. v. Fulton County, 248 Ga. 694, 695 (2) (285 SE2d 692) (1982).

Judgment affirmed.


All the Justices concur.

*300Decided June 21, 1993
Reconsideration denied July 15, 1993.
Miller, Simpson & Tatum, John M. Tatum, for appellant.
Joseph B. Bergen, Frederick S. Bergen, for appellees.